Citation Nr: 1112380	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to effective date prior to March 27, 2008 for the grant of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), which, in pertinent part, denied entitlement to TDIU.  By the way of an August 2008 rating decision, the RO granted TDIU, effective from March 27, 2008.  The Veteran appealed the assigned effective date. 

The Veteran's September 2008 notice of disagreement was directed at the August 2008 rating decision's assignment of an effective date for the award of TDIU.  A closer review of the claims folder, however, shows that the earlier RO decision (in  February 2006), denying entitlement to TDIU, was not a final decision.  Rather, it constitutes a deferred rating decision.  

In February 2006, the RO denied entitlement to TDIU because the Veteran's award of service connected for PTSD had been severed, effective from October 1, 2005.  The Veteran had appealed the severance of service connection, and the RO in the February 2006 decision denying TDIU noted that the outcome of the appeal with regard to severance could radically impact the Veteran's eligibility for TDIU benefits.  In the February 2006 decision, the RO stated that upon the final determination of the appeal for service connection for PTSD, the Veteran could reapply for TDIU.  The Veteran's claim for entitlement to TDIU was inextricably intertwined with his appeal of the July 2005 rating decision that severed service connection for PTSD, and the TDIU issue could not be adjudicated until the PTSD matter on appeal had been determined.   Moreover, the conditional language used in the February 2006 rating decision left the Veteran's TDIU claim open, and it was deferred until service connection for PTSD was restored in a February 2008 Board decision.  




FINDINGS OF FACT

1.  The Veteran first filed a formal claim for entitlement to a TDIU in August 2003, but his claim was denied in an August 2003 rating decision.  The Veteran initiated an appeal, but he failed to submit a timely substantive appeal.  The August 2003 rating decision became final.  

2.  VA received the Veteran's new claim for entitlement to TDIU on July 28, 2005, and it was continuously prosecuted thereafter.  

3.  It was not factually ascertainable until January 24, 2006, the date of a general VA examination, that the Veteran was unemployable due to his service- connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of January 24, 2006, and not earlier, for the award of TDIU benefits, have been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

When the VA receives a complete or substantially complete application for benefits, the VCAA requires the VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the veteran, which information and evidence VA will seek to provide, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also provide the Veteran with notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA notified the Veteran of the information and evidence needed to substantiate and complete the claims through a letter dated in June 2008.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  It also informed the Veteran of the specific criteria for establishing effective dates.  

VA has provided adequate notice of how effective dates are assigned. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the VA has associated with the claims folder the Veteran's private and VA treatment records.  The Veteran was afforded with VA general examinations in January 2006 and June 2008.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that no additional assistance is required to fulfill the VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

2.  Effective Date Claim 

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.  

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.   38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.   38 C.F.R. § 3.155(a).   Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.   When a specific claim has already been filed, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The following VA laws and regulations are pertinent to claims concerning entitlement to TDIU.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 . If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining an appropriate effective date for an increased rating, or in this case the award of TDIU), under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In the instant matter, the Veteran claims entitlement to an effective date prior to March 27, 2008 for grant of TDIU.  

A review of the record shows that the Veteran first filed a formal claim for TDIU in August 2003, and he stated that he had been unable to work due to his service-connected disabilities since March 2000.  His claim for TDIU was denied in an August 2003 rating decision, to which the Veteran initiated an appealed, but he failed to submit a timely substantive appeal after receiving notice of a June 2004 statement of the case and an August 2004 supplemental statement of the case.  The RO did not receive the VA Form-9 (substantive appeal) until December 2004.  The RO notified the Veteran that his substantive appeal was untimely.  The August 2003 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  On July 28, 2005, VA received the Veteran's new claim for TDIU and the RO proceeded to readjudicate the claim.   

As noted in the Introduction,  the RO did not award TDIU at that time of the February 2006 rating decision because the Veteran's award of service connected for PTSD had been severed, effective from October 1, 2005.  The Veteran did file an appeal to the decision severing service connection, and the TDIU matter discussed in the February 2006 rating decision was inextricably intertwined with the matter of his severance.  In a February 2008 Board decision, service connection for PTSD was restored.  A March 2008 rating decision promulgated the Board's decision to restore service connection for PTSD.  

On March 27, 2008, VA received the Veteran's Application for Increased Compensation based on Individual Unemployability, VA Form 21-8940.  The RO addressed the formal claim in the August 2008 rating decision, and granted TDIU, effective from March 27, 2008.  The Veteran seeks an earlier effective date for the award of TDIU.

As discussed below, the Board finds that the February 2006 decision denying TDIU was not final, and that an effective date of January 24, 2006 is warranted.

As explained in the Introduction, the February 2006 rating decision, addressing the claim for TDIU was not a final decision, because that matter was inextricably intertwined with the PTSD matter pending on appeal.  Since the February 2006 rating decision was still pending, the Veteran's claim for TDIU received on July 28, 2005 did not become a finally adjudicated claim.  See 38 U.S.C.A, § 5104(a).  The Board finds that July 28, 2005 is considered the date of receipt of the Veteran's claim.  See 38 C.F.R. §§ 3.1(r); 3.155.   

The effective date of the TDIU is the latter of two dates:  the date of receipt of the claim (which in this case was July 28, 2005); or the date it is factually ascertainable that TDIU is warranted.  See 38 C.F.R. § 3.400.  In this case, the Board must review the record to determine when ascertainable increases in the Veteran's service-connected disabilities rendered him totally unemployable pursuant to 38 C.F.R. § 4.16 to warrant an award of TDIU.  

It is noted that the Veteran's combined disability evaluation has met the schedular criteria under 38 C.F.R. § 4.16(b) since August 29, 2004.  The remaining question on appeal is when the evidence of record actually shows that the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

A review of the record shows that in a November 2002 VA psychiatric examination report, the examiner concluded that the Veteran was not totally unemployable.  The examiner noted that although the Veteran's psychiatric symptomatology made it difficult for him to secure and maintain employment, the severity of his psychiatric symptoms did not render him totally unemployable.  

While the record contains various VA treatment records that record the medical care that the Veteran received for his disabilities, there is no other medical opinion of record that addresses whether the Veteran's disabilities prevent substantially gainful employment until January 2006.  

On January 24, 2006, the Veteran was afforded a general VA examination.  In that examination report, the VA examiner found that the Veteran was "significantly limited in his ability to perform any sedentary or physical employment."  The VA examiner further stated that it would be very difficult for the Veteran to find a type of position, even sedentary, that would accommodate his symptomatology manifested by his service-connected disabilities.  While this document does not definitively show that the Veteran was unemployable due to his service-connected disorders, it approaches such an opinion.   

Resolving in the Veteran's favor any doubt regarding the Veteran's ability to function in a work setting, the Board finds that the evidence of record as of January 24, 2006, shows that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  
The date of the January 2006 VA examination is date on which entitlement to TDIU arose, and not prior to that date.  38 C.F.R. § 3.400(o)(1) and (2) (2008); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The evidence of record does not show that the Veteran met the criteria for entitlement to TDIU until January 24, 2006.  See 38 C.F.R. § 4.16.  Since there is no evidence to support an increase prior to the date of the January 2006 VA examination, the effective date will be the date of VA examination showing that the Veteran was unemployable due to his service-connected disabilities, January 26, 2006.  See 38 C.F.R. § 3.400(o).  Therefore, an effective date of January 24, 2006, and not earlier, for the grant of TDIU is warranted.

The governing legal authority for establishing effective dates relies on very specific rules, and VA is bound by that authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  An effective date for an increased rating, including awards of TDIU, is either the date the increased rating claim was received, or the date it is factually ascertainable that the increase in disability to warrant an award of TDIU actually occurred, whichever is later.  38 C.F.R. §§ 3.155, 3.400(o)(2).  Based on the reasons explained above, an effective date of January 24, 2006, and not earlier, is warranted for the grant of TDIU. 


ORDER

An effective date of January 24, 2006, and not earlier, for the grant of TDIU is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


